             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 1 of 18



     DENNIS R. INGOLS, ESQ., CSB#236458
 1   LAW OFFICE OF DENNIS R. INGOLS
     111 North Market Street, Suite #300
 2
     San José, California 95113
 3   T: 408-601-0126
     dennis@ingolslaw.com
 4
     Attorney for Plaintiffs
 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA

10   CRYSTAL GOMEZ, and MARTHA                         Case No.
     GOMEZ,
11                                                     COMPLAINT FOR VIOLATION OF
                                                       CIVIL RIGHTS (43 U.S.C. § 1983)
12                             Plaintiffs,
                                                       JURY TRIAL DEMANDED
13             vs.

14   CITY AND COUNTY OF SAN
     FRANCISCO, NIKON DANDRIDGE,
15   MARIA FOSTER-CAZEM, HELGA
     ZIMMERER, JOE CHANG, OFFICER
16   TUVERA, SERGEANT BARRY, OFFICER
     ESCOBAR, OFFICER PUBILL, and DOES
17
     1-20,
18
                               Defendants.
19

20
           Plaintiffs, CRYSTAL GOMEZ and MARTHA GOMEZ, (“Plaintiffs”), respectfully
21   represent and allege as follows:
22                                  I. JURISDICTION & VENUE
23
     1.    Plaintiffs bring this civil rights lawsuit pursuant to 42 U.S.C. §1983 to redress the
24
     deprivation by Defendants, at all times herein acting under color of state law, of rights secured
25
     to Plaintiffs under the United States           Constitution, including the First, Fourth, and/or
                                                    1
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
               Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 2 of 18



     Fourteenth Amendments, under federal law, and California law where applicable as stated
 1
     herein.
 2

 3   2.    This Court has jurisdiction over all causes of action asserted herein because all causes

 4   of action arise out of conduct undertaken by Defendants in the State of California, City and

 5   County of San Francisco.

 6   3.    Venue properly lies in the U.S. District Court for the Northern District of California in
 7   that the events and circumstances herein alleged occurred in the City and County of San
 8
     Francisco, and at least one Defendant resides in the City and County of San Francisco.
 9
                                             II. PARTIES
10
     PLAINTIFFS
11
     4.    Plaintiff, CRYSTAL GOMEZ, (“CRYSTAL”, d.o.b. 12/13/2002) was at all times
12
     relevant to the facts and circumstances herein an individual residing in the City and County of
13
     SAN FRANCISCO.
14
     5.    Plaintiff, MARTHA GOMEZ, (“MARTHA”, d.o.b. 7/15/2001) was at all times relevant
15

16   to the facts and circumstances herein an individual residing in the City and County of SAN

17   FRANCISCO.

18   6.    Prior to the involvement of the City and County of San Francisco Department of Human

19   Services and the San Francisco Police Department and the individual Defendants named
20   herein below in the lives of the Plaintiffs, Plaintiffs lived together, in their mother’s custody,
21
     and they enjoyed all of the love, mutual affection, and support of a parent– child relationship,
22
     with their mother, and with each other, as a family unit.
23

24

25
                                                     2
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
              Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 3 of 18



     7.     At all times prior to the wrongful removal of Plaintiffs by Defendants, Plaintiffs
 1
     enjoyed the company, companionship, and society of their mother, and all other benefits and
 2

 3   obligations of their rights of familial association with their mother.

 4   //

 5   DEFENDANTS

 6   Defendant City and County of San Francisco
 7   8.    Defendant CITY AND COUNTY OF SAN FRANCISCO (hereinafter "COUNTY") is a
 8
     municipality in corporate form, organized and existing under the laws of the State of
 9
     California.
10
     9.    The San Francisco Department of Human Services, commonly referred to as “Child
11
     Protective Services” or “CPS” (hereinafter “CPS”), and the San Francisco Police Department
12
     (hereinafter “SFPD”) are COUNTY governmental agencies organized and existing pursuant
13
     to the law and policies of Defendant COUNTY, which together with COUNTY, promulgated,
14
     encouraged, and/or permitted, the policies, patterns, and practices under which the individual
15

16   named Defendants, and Does 1 – 20, committed the acts or omissions complained of herein,

17   and of which policies, practices, customs, and/or procedures, and/or failure to train, whether

18   or not promulgated in written form, encouraged, or allowed to persist by Defendant

19   COUNTY. COUNTY condoned, ratified, and ignored without remediation the conduct of the
20   social worker Defendants pursuant to said policies, practices, customs, and procedures, as
21
     complained of herein.
22
     10.     As the employer of social workers and their supervisors, law enforcement officers and
23
     their supervisors, COUNTY, SFPD and/or CPS had primary responsibility for the training,
24
     education, and supervision of law enforcement officers and their supervisors, social workers,
25
                                                    3
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
              Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 4 of 18



     emergency response workers, dependency intake workers, placement workers, and all other
 1
     CPS personnel, and CPS supervisors.
 2

 3   11.   Plaintiff hereby sues all agencies and departmental units of COUNTY specified

 4   hereinabove under the designation of COUNTY herein, and/or interchangeably with SFPD

 5   and/or CPS.

 6   CPS Defendants
 7   Defendant NIKON DANDRIDGE
 8
     12.   Defendant NIKON DANDRIDGE, (“DANDRIDGE”) whose acts as alleged herein
 9
     were performed in an individual capacity or as an employee of COUNTY and under color of
10
     state law, was an “emergency response” worker for CPS.
11
     13.   DANDRIDGE, in consultation with the other Defendants, including but not limited to,
12
     her supervisor, HELGA ZIMMERER, removed Plaintiffs from their mother.
13
     Defendant MARIA FOSTER-CAZEM
14
     14.   MARIA FOSTER-CAZEM (“FOSTER-CAZEM”), whose acts as alleged herein were
15

16   performed in an individual capacity or as an employee of COUNTY and under color of state

17   law, was a social worker for CPS.

18   15.   On Plaintiffs’ information and belief, FOSTER-CAZEM was consulted regarding the

19   decision to remove Plaintiffs, and was an integral participant in the decision to remove
20   Plaintiffs.
21
     Defendant HELGA ZIMMERER
22
     16.   HELGA ZIMMERER (“ZIMMERER”), whose acts as alleged herein were performed
23
     in an individual capacity or as an employee of COUNTY and under color of state law, was a
24
     social worker supervisor for CPS.
25
                                                   4
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 5 of 18



     17.   ZIMMERER was DANDRIDGE’s direct supervisor, and was an integral participant in
 1
     the decision to remove Plaintiffs.
 2

 3   SFPD Defendants

 4   JOE CHANG

 5   18.   JOE CHANG (badge #885, hereinafter, “CHANG), whose acts as alleged herein were

 6   performed in an individual capacity or as an employee of SFPD and under color of state law,
 7   was a law enforcement officer for SFPD.
 8
     OFFICER TUVERA
 9
     19.   OFFICER TUVERA (badge #1941, hereinafter, “TUVERA”) whose acts as alleged
10
     herein were performed in an individual capacity or as an employee of SFPD and under color
11
     of state law, was a law enforcement officer for SFPD.
12
     SERGEANT BARRY
13
     20.   SERGEANT BARRY (badge #2093, hereinafter “BARRY”) whose acts as alleged
14
     herein were performed in an individual capacity or as an employee of SFPD and under color
15

16   of state law, was a law enforcement officer and supervisor for SFPD.

17   OFFICER ESCOBAR

18   21.   ESCOBAR (badge # 1403, hereinafter, “ESCOBAR”) whose acts as alleged herein

19   were performed in an individual capacity or as an employee of SFPD and under color of state
20   law, was a law enforcement officer for SFPD.
21
     OFFICER PUBILL
22
     22.   OFFICER PUBILL (badge # 2131, hereinafter, “PUBILL”) whose acts as alleged
23
     herein were performed in an individual capacity or as an employee of SFPD and under color
24
     of state law, was a law enforcement officer for SFPD.
25
                                                   5
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 6 of 18



     CPS’ DEFICIENT POLICIES, PRACTICES, PROCEDURES, CUSTOMS
 1
     23.   Plaintiffs are informed and believe , and thereon alleges, that CPS was so inept,
 2

 3   inadequate, and inconsistent, in the provision of training, education, and supervision of its

 4   employees in issues related to proper and lawful investigation of child abuse and neglect

 5   referrals, and the use of protective custody warrants, as to constitute deliberate indifference to

 6   the rights and safety of citizens who are interviewed, investigated or otherwise come in
 7   contact with CPS personnel in the context of a child abuse investigation.
 8
     24.   Pursuant to CPS and SFPD policy, Defendants did not even consider obtaining a warrant
 9
     or otherwise obtain judicial authorization.
10
     SFPD’S DEFICIENT POLICIES, PRACTICES, PROCEDURES, CUSTOMS
11
     25.   Plaintiffs are informed and believe, and thereon allege, that SFPD was so inept,
12
     inadequate, and inconsistent, in the provision of training, education, and supervision of its
13
     employees in issues related to proper and lawful investigation of child abuse and neglect
14
     referrals, and the use of protective custody warrants, as to constitute deliberate indifference to
15

16   the rights and safety of citizens who are interviewed, investigated or otherwise come in contact

17   with SFPD personnel in the context of a child abuse investigation.

18   MONELL ALLEGATIONS COMMON TO SFPD AND CPS

19   26.   With neither training on, nor written policies, practices or procedures regarding when to
20   obtain a warrant, or how to get one, limited scope of the intrusion, nor on constitutional
21
     mandates of truth, accuracy and completeness in reports to the juvenile court, Constitutional
22
     violations like those complained of herein were inevitable.
23

24

25
                                                    6
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 7 of 18



     27.   Plaintiffs contend that the policies, practices, procedures, and issues of failing to
 1
     adequately train employees of CPS and/or employees of SFPD of which Plaintiffs complain
 2

 3   herein, are inclusive but not limited to:

 4            a. the failure to institute training, or adequately train employees on the legal
              prerequisites that must confront an official in conducting a child abuse/neglect
 5            investigation in order to lawfully remove a child/children from his/her/their
              parents or legal guardians without having first procured a warrant or court order
 6            authorizing removal;
              b. the failure to institute training, or adequately train employees situated such as
 7            the individually named defendants herein, regarding the existence, method of
              obtaining, and use of protective custody warrants authorized under California
 8
              state law and/or employing the least intrusive means of ensuring a child’s safety;
 9            c. the creation and/or maintenance of a policy, practice, custom, and/or
              procedure resulting in the repeated warrantless removal of children who are not at
10            imminent risk of serious bodily injury;
              d. the creation and/or maintenance of a policy, practice, custom, and/or
11            procedure resulting in the repeated warrantless removal of children from a parent
              or legal custodian, without regard for federal or state law or the rights of citizens
12            pursuant thereto;
              e. the creation and/or maintenance of a policy, practice, custom, and/or
13            procedure whereby no reasonable efforts are made to avoid removal of children
              from their parents and/or guardians in the first instance.
14
     28.   Plaintiffs are informed and believe, and thereon allege, that the individually named
15

16   Defendants were decision makers in the making and/or implementation of COUNTY and/or

17   CPS and/or SFPD policy with regard to the removal and continued detention of children in the

18   course of an investigation by CPS and/or SFPD employees into allegations of child abuse, and

19   the de facto decision makers on the decision to remove children such as Plaintiffs from their
20   parent(s) without a warrant, without exigent circumstances, and without consent.
21
     29.   Plaintiffs are ignorant of the true names and identities of those Defendants sued
22
     fictitiously herein as Does 1-20, inclusive. Plaintiffs are informed and believe that said
23
     Defendants participated in some manner in the events set forth in this Complaint, or failed to
24
     participate in some manner, which acts or failures to act were in some manner a proximate
25
                                                    7
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 8 of 18



     cause of the injuries complained of by Plaintiffs herein, and for which, whether by conspiracy
 1
     to violate the Plaintiffs’ rights, agreement, inadequate supervision, inadequate training, consent,
 2

 3   ratification, or active participation, such Doe Defendants are responsible and/or liable for the

 4   Plaintiffs’ injuries and damages.

 5   30.   Plaintiffs are informed and believe and, based upon such information and belief, allege

 6   that at all times herein mentioned, DANDRIDGE, ZIMMERER, FOSTER-CAZEM, CHANG,
 7   BARRY, TUVERA, ESCOBAR, PUBILL and DOES 1-20, were each the agent and/or
 8
     employee of their co-defendants, and each of them, and was acting within the scope, purpose
 9
     and authority of CPS, and/or SFPD employment and with the knowledge, permission and
10
     consent of said co-defendants, and each of them, and/or within the scope and purpose of a
11
     conspiracy to violate Plaintiffs’ rights as complained of herein.
12
     31.   Plaintiff s allege the foregoing policies, practices, and/or procedures directly cause or are
13
     a substantial contributing factor to the violation of various constitutional and civil rights
14
     afforded parents and their children under statutory and decisional law, such as occurred in the
15

16   events and circumstances complained of by Plaintiffs herein.

17   32.   Plaintiffs are ignorant of the true names and identities of those Defendants sued

18   fictitiously herein as Does 1-20, inclusive. Plaintiffs are informed and believe and thereon

19   allege that said Defendants participated in some manner in the acts or failures to act alleged
20   herein, or failed to participate in some manner constituting the intentional or negligent
21
     omissions alleged herein, which acts or failures to act were in some manner a proximate cause
22
     of the injuries complained of by Plaintiffs, and for which, whether by agreement, inadequate
23
     supervision, inadequate training, consent, ratification, or active participation, such Doe
24
     Defendants are responsible and/or liable for the Plaintiffs’ injuries and damages. Does 1-20 are
25
                                                     8
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 9 of 18



     subject to Plaintiffs’ claims. Plaintiffs will seek leave to amend to name said Doe Defendants as
 1
     soon as possible.
 2

 3   33.   Plaintiffs are informed and believe and, based upon such information and belief, allege

 4   that, at all times herein mentioned, each and every Defendant was the agent and/or employee of

 5   their co-defendants, and each of them, and was acting within the scope, purpose and authority

 6   of CPS and/or SFPD, and with the knowledge, permission and consent of some or all other said
 7   co-defendants, and each of them, or in the alternative, were acting in their individual capacity.
 8
     34.    Plaintiffs are informed and believe, and thereon allege, that each of the named
 9
     individual Defendants herein did knowingly and willingly, with a common intent and scheme,
10
     set forth in further detail herein below, conspire to injure Plaintiffs, and deprive Plaintiffs of
11
     their rights, liberties, and interests in the comfort, care, and association as between Plaintiffs’
12
     and their mother, including rights to Substantive Due Process and Procedural Due Process as
13
     such rights are afforded them under the U.S. Constitution and Bill of Rights, California state
14
     constitution and decisional law of the state and federal courts of California, and conspired
15

16   generally to damage Plaintiffs and inflict great physical and emotional injury upon them.

17   35.    Further conduct of this nature, lying and withholding of exculpatory or explanatory

18   information – by all COUNTY Defendants, is alleged hereinbelow. All of this policy, practice

19   or custom, or inadequate training caused conduct was a moving force behind continuing
20   violations of the family’s 1st, 4th, and/or 14th Amendment rights.
21
     36.   The failure to take steps to stop this manner of constitutionally violative conduct is an
22
     additional lawful reason in supporting the finding of Monell liability against the COUNTY.
23
     37.   This failure to train or inadequate training leads to the repeated failure to engage
24
     professionals capable of dealing with the dynamics of said situations, when the social workers
25
                                                     9
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 10 of 18



     themselves are wholly inadequately equipped to properly or timely resolve such situations in
 1
     the interests of the children or the family as a whole, and this is another of the moving forces
 2

 3   behind the continuing violations of 1st, 4th and/or 14th Amendment rights of parents and

 4   children just as it was for Plaintiffs herein.

 5   38.   Such Monell liability also exists based on the fact that COUNTY has failed to train at

 6   all and/or failed to train employees adequately on state and federal laws, statutes, and/or
 7   regulations implicated in the context of a child abuse/neglect investigation, and this is a
 8
     moving force behind the violation of the 1st, 14th and/or 4th Amendments of the Plaintiffs
 9
     herein, as detailed in this Complaint hereinbelow.
10
     39.   For these policies, procedures, practices/customs, and inadequate or non-existent
11
     training, Plaintiffs do hereby seek to hold COUNTY responsible in whole or in part for the
12
     conduct of the individual Defendant-employees of COUNTY herein named, as well as their
13
     failures to act.
14
     40.   Plaintiffs are informed and believe and, based upon such information and belief, alleges
15

16   that at all times herein mentioned, DANDRIDGE, ZIMMERER, FOSTER-CAZEM,

17   CHANG, BARRY, TUVERA, ESCOBAR, PUBILL and Does 1-20, were each the agent of

18   each other, and/or employees of their co-defendant COUNTY, and each of Defendants was

19   acting within the scope, purpose, and authority of their employer, COUNTY, and with the
20   knowledge, permission and consent of one or more of their co-defendants.
21
     41.     Plaintiff alleges that the actions/inactions of the Defendant social workers,
22
     DANDRIDGE, ZIMMERER, FOSTER-CAZEM, CHANG, BARRY, TUVERA, ESCOBAR,
23
     PUBILL, and Does 1-20 complained of, were at all or many times undertaken, or actions were
24
     not performed, within the scope and purpose of instituting or furthering a joint plan or
25
                                                      10
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 11 of 18



     conspiracy to violate the adult Plaintiffs’ rights to familial association and their rights to be
 1
     free from an unlawful seizure, and to enjoy their familial association rights with their Mother.
 2

 3   42.    Plaintiffs are informed and believe and, based upon such information and belief, alleges

 4   that each of the individually named Defendants is responsible in some manner for the events,

 5   circumstances, happenings, errors, negligence, omissions, malfeasance, and related violation

 6   of the Plaintiff’s’ rights complained of herein and their conduct individually and/or
 7   collectively was the legal cause of injury and damages to Plaintiff’s’ alleged herein.
 8
     43.    Plaintiffs are informed and believe and, based upon such information and belief,
 9
     alleges that, at all times herein mentioned, each and every Defendant was the agent and/or
10
     employee of their co-defendants, and each of them, acting at all relevant times herein under
11
     color of the authority of a governmental entity and under, though often in contravention of,
12
     the statutes, ordinances, regulations, customs and usage of the State of California and/or the
13
     United States Constitution and related laws implicated in the work performed by social
14
     service workers and the investigation of referrals containing allegations of child abuse and/or
15

16   neglect. The Defendants were acting under color of state law.

17
                                  III. FACTUAL ALLEGATIONS
18
     44.   On or around the afternoon of August 3, 2004, at approximately 6:30p.m., Defendants
19
     responded to Plaintiffs’ home, and unlawfully removed them from their mother, pursuant to
20
     COUNTY policy, practice, procedure and/or custom.
21
     45.   SFPD Officers TUVERA and CHANG arrived at the home at approximately 6:20p.m.
22

23   in response to a call that Plaintiffs’ younger brother, James, then age 5, was throwing thing

24   out of the third-story window of the home.

25   46.   TUVERA and CHANG knocked on the door, and were granted entry by the Plaintiffs’
                                                     11
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
            Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 12 of 18



     16-year-old relative.
 1
     47.   Plaintiffs’ mother was resting in the other room, having asked the relative to look after
 2

 3   the children temporarily. Plaintiffs’ mother came out upon the officers’ request.

 4   48.   SFPD Sgt. BARRY (#2093) responded to the scene to supervise.

 5   49.   SFPD Defendants called CPS to the scene, as the home was in disarray.

 6   50.   CPS Defendant DANDRIDGE responded to the scene.
 7   51.   Young MARTHA (then age 3) and CRYSTAL (then age 19 months), were partially
 8
     clothed, and had chocolate stains on their clothes.
 9
     52.   Nothing was on fire.
10
     53.   Nobody was bleeding.
11
     54.   CHANG, TUVERA, BARRY, DANDRIDGE, ZIMMERER, FOSTER-CAZEM
12
     ESCOBAR and PUBILL conferred, in person and/or by telephone. It was decided that
13
     Plaintiffs would be immediately removed from their mother.
14
     55.   The Plaintiffs did not have bruises on their bodies.
15

16   56.   The Plaintiffs did not appear to be malnourished.

17   57.   It did not appear as though there was a substantial risk that the Plaintiffs would suffer

18   serious harm or illness.

19   58.   Nevertheless, DEFENDANTS decided to remove Plaintiffs from their mother, and from
20   their home.
21
     59.   While it is believed that ESCOBAR and PUBILL transported Plaintiffs away, Plaintiffs
22
     are informed and believe, and on that basis allege, that all of the aforementioned Defendants,
23
     as well as unknown Doe Defendants, discussed the situation and what to do, that they together
24
     jointly decided upon a course of action, and were integral participants in the decision to
25
                                                    12
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 13 of 18



     remove Plaintiffs from their mother, without a warrant.
 1
     60.   Defendants did not have a warrant to remove Plaintiffs.
 2

 3   61.   Defendants did not even discuss obtaining a warrant to remove Plaintiffs.

 4   62.   Defendants did not have consent to remove Plaintiffs.

 5   63.   Defendants did not have reasonable cause to believe that Plaintiffs were at imminent

 6   risk of serious bodily injury.
 7   64.   Defendants, including ESCOBAR and PUBILL, transported the Plaintiffs away from
 8
     their home.
 9
     65.   None of the Defendants, individually or collectively, made any effort to avoid removing
10
     the Plaintiffs, to discuss any alternatives to removing them, or to in any way minimize the
11
     scope of the intrusion upon the Plaintiffs’ constitutional rights.
12
     66.   Defendants did not discuss obtaining a warrant or make any efforts to procure a warrant
13
     to remove Plaintiffs. This was predictable, as neither CPS nor SFPD policy instructed them of
14
     the need, nor on how to obtain one.
15

16   67.   In unlawfully removing PLAINTIFFS without a warrant from the care of their mother

17   when they were not in imminent risk of serious bodily injury, nor in need of medical care, or

18   otherwise in a condition requiring immediate protection or attention by medical or mental

19   health professionals, Defendants violated both federal and state law, and did so in a punitive
20   and malicious fashion with reckless disregard for the rights of Plaintiffs, violating their
21
     against unreasonable seizure of their persons, their rights of familial association and freedom
22
     of association, procedural and substantive due process and causing Plaintiffs severe and
23
     irreparable damage.
24

25
                                                    13
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 14 of 18



     68.    Upon the removal of Plaintiffs, CPS Defendants, then prepared and had filed a Petition
 1
     and a Detention Report, pursuant to California Welfare and Institutions Code §300, with the
 2

 3   Juvenile Court alleging multiple counts of child neglect against Plaintiffs’ mother.

 4   69.    The allegations of the Petition notwithstanding, Plaintiffs were promptly returned to

 5   their mother on or about August 10, 2004.

 6                                               DAMAGES
 7   70.    As a result of the conduct of Defendants, Plaintiffs suffered severe emotional distress,
 8
     anxiety and damage to psyche, to such an extent as to cause physical manifestations of pain
 9
     and symptoms of nausea and severe depression, including but not limited to sleeplessness,
10
     headaches, fatigue, malaise, irritability, inability to focus, loss of appetite, and loss of weight.
11
     Plaintiffs developed an abiding fear and distrust of authority figures and particularly social
12
     workers.
13
     71.    Plaintiffs seek an award of exemplary (punitive) damages pursuant to California Civil
14
     Code §3294, and any state or federal laws authorizing the award of punitive damages, to make
15

16   an example of and punish the individual Defendants, and in the hope of deterring future

17   conduct of a similar nature.

18                                                     V.

19                                        CLAIMS FOR RELIEF
20                                   FIRST CLAIM FOR RELIEF
                         Violation Of 1st, 4th And/Or 14th Am. Familial Association
21
                                       Rights– Warrantless Removal
22                                   Plaintiffs Against All Defendants

23   72.   Plaintiffs re-alleges and incorporate paragraphs 1-69 inclusive, as though fully set forth

24   at this point, as they relate to a Claim for Relief for a violation of Plaintiffs’ civil rights under

25   the 1st, 4th and/or 14th Amendments to the United States Constitution, with regard to the
                                                      14
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 15 of 18



     violation of their rights of familial association occasioned by the removal of Plaintiffs from
 1
     their mother by Defendants.
 2

 3   73.    Plaintiffs allege their removal was undertaken without consent, probable cause, a

 4   protective custody warrant, or exigent circumstances justifying removal of Plaintiffs from

 5   their mother. This claim includes all such allegations as against the unknown Defendants

 6   from COUNTY and/or CITY that participated, ratified, condoned, or made the decision with
 7   regard to the removal of the child on or about August 3, 2004.
 8
     74.   Plaintiffs re-allege the allegations of paragraph 70 as said damages relate to a Claim for
 9
     Relief for a violation of their civil rights as stated.
10
     75.   The punitive damage allegations of paragraph 71 apply in this claim for relief to all
11
     individual Defendants, but not to entity Defendant COUNTY.
12

13                                   SECOND CLAIM FOR RELIEF
                                      Violation Of 4th 14th Amendment
14                                      Rights– Warrantless Seizure
                                      Plaintiffs Against All Defendants
15

16   76.   Plaintiffs re-alleges and incorporate paragraphs 1-69 inclusive, as though fully set forth

17   at this point, as they relate to a Claim for Relief for a violation of Plaintiffs’ civil rights under

18   the 4th Amendment to the United States Constitution, with regard to the violation of their rights

19   of familial association occasioned by the warrantless seizure of Plaintiffs from their mother by
20   Defendants.
21
     77.    Plaintiffs allege their removal was undertaken without consent, probable cause, a
22
     protective custody warrant, or exigent circumstances justifying removal of Plaintiffs from
23
     their mother. This claim includes all such allegations as against the unknown Defendants
24

25
                                                      15
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 16 of 18



     from COUNTY and/or CITY that participated, ratified, condoned, or made the decision with
 1
     regard to the removal of the child on or about August 3, 2004.
 2

 3   78.   Plaintiffs re-allege the allegations of paragraph 70 as said damages relate to a Claim for

 4   Relief for a violation of their civil rights as stated.

 5   79.   The punitive damage allegations of paragraph 71 apply in this claim for relief to all

 6   individual Defendants, but not to entity Defendant COUNTY.
 7                                       THIRD CLAIM FOR RELIEF
                                                  Monell Liability
 8
                                          (Plaintiffs v. COUNTY / CPS)
 9
     80.   Plaintiffs re-allege, adopt, and incorporate as if set forth at length at this point, paragraphs
10
     1-69 above, and alleges that the policies, practices, procedures, customs, and/or non-existent or
11
     inadequate training described hereinabove, were a moving force in the violations complained of
12
     hereinabove with regard to Plaintiffs’ rights.
13
     81.   Plaintiffs allege these policies, practices, procedures, customs and training-related issues
14
     make the COUNTY itself liable for the actions of the individually-named Defendants,
15

16   including DOES 1-20, and Plaintiffs seek to hold COUNTY liable thereon by this Complaint

17   under the theory of law set forth in Monell v. Dep. of Social Services, 436 U.S. 658 (1978) and

18   its progeny.

19   82.   The policies, practices, procedures, customs, and/or non-existent or inadequate training of
20   COUNTY social workers such as the Defendants, including DOES 1-20, were the moving
21
     force behind the removal, and the judicial deception throughout the juvenile dependency
22
     proceedings.
23
     83.   Plaintiffs re-allege the allegations of paragraph 70 at this point, as said damages relate to
24
     this Claim for Relief.
25
                                                      16
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
             Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 17 of 18



                                       FOURTH CLAIM FOR RELIEF
 1                                               Monell Liability
                                        (Plaintiffs v. COUNTY / SFPD)
 2

 3   84.   Plaintiffs re-allege, adopt, and incorporate as if set forth at length at this point, paragraphs

 4   1-69 above, and alleges that the policies, practices, procedures, customs, and/or non-existent or

 5   inadequate training described hereinabove, were a moving force in the violations complained of

 6   hereinabove with regard to Plaintiffs’ rights.
 7   85.   Plaintiffs allege these policies, practices, procedures, customs and training-related issues
 8
     make the COUNTY itself liable for the actions of the individually-named Defendants,
 9
     including DOES 1-20, and Plaintiff seeks to hold COUNTY liable thereon by this Complaint
10
     under the theory of law set forth in Monell v. Dep. of Social Services, 436 U.S. 658 (1978) and
11
     its progeny.
12
     86.   The policies, practices, procedures, customs, and/or non-existent or inadequate training of
13
     COUNTY / SFPD law enforcement officers such as the Defendants, including DOES 1-20,
14
     were the moving force behind the removal.
15

16   87.   Plaintiffs re-allege the allegations of paragraph 70 at this point, as said damages relate to

17   this Claim for Relief.

18
                                              JURY DEMAND
19
     Plaintiffs demand a jury trial as to all issues so triable.
20

21                                        PRAYER FOR RELIEF

22   WHEREFORE, Plaintiffs respectfully request that this Court:

23   1.) Award Plaintiffs special and compensatory damages in an amount to be proven at trial, but

     in no event less than $2,000,000 each.
24

25
                                                      17
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
            Case 3:21-cv-05394-JCS Document 1 Filed 07/14/21 Page 18 of 18



 1   2.) Award Plaintiffs punitive damages against individual Defendants, and each of them, for

 2   their extreme and outrageous conduct in complete disregard for the rights of the Plaintiffs;

 3   3.) Award Plaintiffs statutory damages and/or attorney’s fees against all Defendants as

 4   allowed by 42 U.S.C. §1988.

     4.) Grant Plaintiffs such other and further relief as the Court may deem just and proper.
 5

 6
     Dated: July 14, 2021
 7
                                                                /s/ Dennis R. Ingols
 8                                                       DENNIS R. INGOLS, ESQ.
                                                         Attorney for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   18
     __________________________________________________________________________________________
     Complaint
     Gomez v. City and County of San Francisco, et al.
     U.S. District Court for the Northern District of California
     Case No.
